Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A crop input transfer system having a coupler assembly having a first coupler portion that matingly couples with a second coupler portion, said first coupler portion mounted to said boom via a boom mount, said first coupler portion in communication with said supply tank, said second coupler portion mounted to said implement via an implement mount, said second coupler portion in communication with the implement tank, wherein said implement mount is flexible such that said second coupler portion
movably displaces relative to said implement; said crop input supply in said supply tank in communication with said implement tank via said matingly coupled first and second coupler portions, as defined within the context of claim 1 along with all other claim limitations.
	A method of transferring a crop input to an implement tank disposed on the implement; a second coupling portion in communication with the implement tank; and transferring an amount of said crop input supply from said supply tank to said implement tank via the matingly coupled first and second coupling portions while the implement is on-the- go traversing the field in the forward direction of travel dispensing the crop input from the implement tank onto the field; after transferring the amount of said crop input supply from said supply tank to said implement tank, decoupling the matingly coupled first and second coupling portions while the implement is on-the-go traversing the field in the forward direction of travel dispensing the crop input from the implement tank onto the field, whereby the implement tank is resupplied with the crop input supply without the implement stopping, as defined within the context of claim 15 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753